ALLOWANCE
Claims 1-9 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/28/20 cites three additional references. However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims including specifically (for claim 1): “waiting a predetermined time before applying a read voltage to the controllable resistive element to allow charge carrier ions in the resistor layer to settle.”
Nishitani et al. (US 9,818,057 B2) discloses, inter alia, a pulse timing model for training neural networks.
Augustine et al. (US 2017/0083813 A1) disclose, inter alia, a resistance-based learning rule for neural network circuitry.
Gokmen et al. (US 2018/0060726 A1) discloses, inter alia, a technique for varying the learning rate of a processing element by varying the amplitude of an input voltage signal.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124